Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are allowable. The restriction requirement on lack of unity of invention, as set forth in the Office action mailed on 04/07/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I and II  and Species A and B are withdrawn.  Claims 5-7, directed to non-elected groups no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-11, directed to non-elected groups withdrawn from consideration because claims 8-11 require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.

The application has been amended as follows: 
1) Claims 8-11 have been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 5-7, the closest reference to Honda et al. (US 20140253912) discloses a method of manufacturing and inspecting semiconductor thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1 and 5-7.
 	Regarding claims 1 and 5-7, method of manufacturing a semiconductor/inspection comprising: “detecting a reflected light reflected or scattered by the surface by a two-dimensional detector, at a plurality of locations within at least a predetermined range of the surface of the semiconductor structure, to acquire a reflected light distribution that is a distribution of an integrated value obtained by integrating intensity of the reflected light measured at the plurality of locations, with respect to a position at the detector; and fitting the reflected light distribution by a multiple Gaussian function obtained by adding at least a first Gaussian function and a second Gaussian function distributed more widely than the first Gaussian function, to acquire a parameter of the second Gaussian function as an index corresponding to a surface roughness of the semiconductor structure” along with other limitations of claims 1 and 5-7. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070192058 teaches Method Of Measuring Warpage Of Rear Surface Of Substrate.
US 20140253912, US 20190362992, US 20160300767, US 20150370175, US 20140253912, US 20120044505, US 20100060895, US 20090257058, US 20090002688 teach wafer inspection system using angled illumination on the wafer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886